DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: In line 1, the recitation “supped” should be “supported”.  
Claim 24 is objected to because of the following informalities: In line 2, the recitation “edge” should be “edges”. In line 3, the recitation “formed in the” should be “formed between the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 15: The specification, at [0058], states:
FIGS. 8-10 show the refrigerator appliance (100) in open position, wherein the tray (40) is basically at the same level as the upper opening (22) of the refrigerated chamber and therefore the user can collect the refrigerated objects from the tray (40).
Applicant’s Fig. 7 indicates the upper opening 22. Applicant’s Figs. 8-10 show the open position and the tray 40. In Figs. 8-10, the tray 40 is basically at the same level as the upper opening 22. In Figs. 8-10, the tray 40 is some amount above the level of the upper opening 22. 
Claim 15 necessitates rejection under 35 U.S.C. 112(a) for claiming “the tray being at a level even with a level of the upper opening in the open position”. The “basically at the same level as the upper opening” disclosed in the specification does not support “even with a level of the upper opening” as recited in claim 15.
With respect to claims 16-25: The claims are rejected under 35 U.S.C. § 112(a) via dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1785059 A1 (Holobar) in view of US 2019/0195551 A1 (Grant), US 8,820,865 B2 (Simpson), and US 9,157,674 B2 (Collins).
With respect to claim 15: Holobar discloses a refrigerator appliance comprising: a chamber (box 2) having a refrigerated compartment (inside 21 of box 2), said chamber having an upper opening (at edge 17); a trolley (element 7) having a tray (shelf 8 and/or rack 9) and a lid (upper board 10), the tray adapted to support objects to be refrigerated ([0008]), said trolley being slidably mounted in said chamber (Figs. 1-2), said trolley being movable between a closed position (Fig. 1) and an open position, wherein the lid of said trolley covers the upper opening of said chamber in the closed position (Fig. 1), the tray being at a level even with a level of the upper opening in the open position (“so that the selected shelf lies in the level with the board 10a of the table” @ [0009]); a lifting system (means 11) connected to said trolley so as to lift and lower said trolley; a refrigeration system having a refrigeration circuit (cooling aggregate 5 and cooling unit 6), said refrigeration system being cooperative with the refrigerated compartment of said chamber so as to refrigerate the refrigerated compartment, said lifting system comprising: an electric motor (electromotor drive 14) fixed to a bottom wall (bottom 4) of said chamber; a worm screw (screw spindle 12b) drivenly connected to said electric motor; and a female screw (threaded bushing 12a) connected to said trolley.
Holobar does not disclose element 7 - the claimed “trolley” - mounted in the claimed vertical “slides”. 
Holobar [0015] teaches that the invention can be rounded or polygonal, instead of the shown oblong shape. When changing the shape of the invention, the board 10, element 7, and number of means 11 are adapted accordingly. It is obvious for Holobar’s invention to be polygonal according to Holobar [0015].
Grant discloses a polygonal shelving module 32 that moves vertically relative to a box 12 using four brackets 36 that slide in tracks 50 coupled to the box 12. Grant’s invention is similar to Holobar’s invention, when Holobar’s invention is polygonal. 
Simpson discloses mounting brackets 10 within recesses 12 formed into the liner 14 of the fresh food compartment 8 of a refrigerator 2. Mounting within recesses 12 prevents the brackets 10 from taking up usable storage space within the compartment 8, and provides the back wall of compartment 8 with a substantially planar appearance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Grant’s brackets 36 and tracks 50 to guide the vertical motion of Holobar’s polygonal element 7, in order to provide stability to the element 7 during movement and in the open position. In the combination, the tracks 50 meet the claimed “slides”.
Based on Simpson’s teaching, it is obvious to mount the tracks 50 in recesses formed in Holobar’s walls 3. Mounting tracks 50 in recesses prevents the tracks 50 from taking up storage space in the inside 21 of Holobar’s box 2. Mounting the tracks 50 in recesses in Holobar’s walls 3 meets “that extend vertically in lateral walls of said chamber” as claimed. 
Holobar does not disclose the claimed “evaporator”, “heat exchanger”, and “at least one fan”.
Holobar [0007] teaches that the cooling unit 6 of the cooling aggregate 5 can be positioned anywhere in the inside 21 of the box 2, or in the walls 3 or bottom 4. Holobar Figs. 1-2 show cooling unit 6 in the bottom 4 of the box 2. 
Collins discloses a refrigerated air supply system 21 that includes an evaporator 26 and a motor and fan 28. The evaporator 26 includes fins and tubes (Figs. 2 and 14). The motor and fan 28 draws air through the evaporator 26 and pushes cooled air to the compartment 17 (Fig. 12).
Collins teaches that moving cooled air with the fan 28 is advantageous over static systems that do not forcibly move cooled air because the moving air 1) prevents frost formation when system 21 is used in freezer applications, 2) allows for a compact cooling system that is easier and cheaper to implement and produce, and 3) provides better heat transfer with the foodstuffs stored in the compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Collins’ evaporator 26 and motor and fan 28 as Holobar’s cooling unit 6, in order to have a compact cooling system that provides a high level of heat transfer.
In the combination, the evaporator 26 meets “wherein the evaporator has a heat exchanger, the heat exchanger being a heat exchanger with a finned pack” as claimed. In the combination, motor and fan 28 meets “at least one fan” as claimed. 
With respect to claim 16: In the combination, Grant Fig. 3 makes obvious the claimed positioning and number of slides.
With respect to claim 21: Collins’ evaporator 26 does not move, and meets “a static evaporator” as claimed. 
With respect to claim 22: Holobar [0007] teaches that the cooling unit 6 of the cooling aggregate 5 can be positioned anywhere in the inside 21 of the box 2, or in the walls 3 or bottom 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the evaporator 26 on the bottom 4 of Holobar’s box 2, disposed in the inside 21 of the box 2, based on Holobar [0007] stating “anywhere in the inside 21 of the box 2”.
With respect to claim 23: Holobar Fig. 1 shows “a lower chamber”, “an upper chamber”, and “air gaps” as claimed. 
With respect to claim 24: See Collins Fig. 3. The drive is positioned at a central, rear portion of the shelving module 32, and the brackets 36 are positioned at the corners 38 of the shelving module 32. 
See the annotated image below, from Holobar Fig. 2. In the combination, Collins’ brackets 36 are positioned at the dotted lines. Such brackets 36 are the claimed “upper lateral supports”.

    PNG
    media_image1.png
    386
    559
    media_image1.png
    Greyscale

Regarding the claimed “air gaps”, Collins’ tracks 50 are mounted in recesses formed in Holobar’s walls 3 to receive the brackets 36 added to Holobar’s element 7. See Collins Fig. 3. Even with the tracks 50 recessed into the walls, the brackets 36 being mounted on the exterior of corners 38 of the shelving unit 32 yields air gaps as claimed between shelving unit 32 and the box 12. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1785059 A1 (Holobar) in view of US 2019/0195551 A1 (Grant), US 8,820,865 B2 (Simpson), and US 9,157,674 B2 (Collins) as applied to claim 15 above, and further in view of US 2013/0108886 A1 (Jahrling) and US 5,403,097 (Woof).
With respect to claims 17-18: Holobar does not disclose the “corrosion-resistant material” as recited in claim 17 or the “polymer material” as recited in claim 18.
Jahrling [0002]-[00019] discloses coating metal slides to be corrosion-resistant and scratch-proof. The slides are particularly suited for use in household appliances such as a freezer or refrigerator. Jahrling [0024]-[0051] disclose various embodiments of the coating comprise polymer. 
Woof discloses an intermediate solid bearing glide member 1 made of polymer. Glide member 1 is capable of long wear, low friction, and have considerable load capabilities. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the slides be coated in a polymer or made of a polymer, because it is known in the slide art to coat slide members with polymer or make slide members from polymer. 
One would be motivated to add a polymer coating in order to make the slide corrosion-resistant and scratch-proof. One would be motivated to make the slide from polymer to be capable of long wear, low friction, and have considerable load capabilities. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1785059 A1 (Holobar) in view of US 2019/0195551 A1 (Grant), US 8,820,865 B2 (Simpson), and US 9,157,674 B2 (Collins) as applied to claim 15 above, and further in view of US 2006/0137375 A1 (Lishman).
With respect to claim 19: Holobar does not disclose the “support” or “bracket” as recited in claim 19.
Holobar [0015] teaches adapting the means 11 for ascending element 7 when the shape is modified. Lishman discloses a lifting apparatus that is similar to Holobar’s means 7, but is somewhat different. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch Lishman’s lifting components for Holobar’s means 7, because the substitution of prior art functional equivalents for each other is obvious to one of ordinary skill in the art.
See Lishman Figs. 4-5. In the combination, parts 210/220/215 are equivalent to the claimed “female screw”. Bushing element 235 is the claimed “support”, and the lower end of tubular element 125 is the claimed “bracket”. 
With respect to claim 20: By making the same modification as in the rejection of claim 19 above, Lishman’s tubular element 125 makes obvious the claimed “post or wall that is internally empty”. The portion of tubular element 125 that accommodates the bushing elements 235 and 237 makes obvious the claimed “lower portion”. Lishman’s part 205 is the claimed “worm screw”. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1785059 A1 (Holobar) in view of US 2019/0195551 A1 (Grant), US 8,820,865 B2 (Simpson), and US 9,157,674 B2 (Collins) as applied to claim 15 above, and further in view of WO 2007/068645 A1 (Arisoy).
With respect to claim 25: Holobar does not disclose the “LED lighting fixture” or “sheet of transparent material” as recited in claim 25.
Arisoy discloses LED lighting in a refrigerator, used to preserve the freshness of food. Arisoy [0023] discloses a transparent shell 14 for the light source 4, and lamps 6 being LEDs. Arisoy [0024] discloses the power source 5 of the light source 4 is a rechargeable battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Arisoy’s light source 4 to Holobar’s element 7, in order to preserve the freshness of food items on the element 7. 
Response to Arguments
Applicant's arguments filed 07 October 2022 have been fully considered but they are not persuasive. The new claim rejections made in this Office action are necessitated by the claim amendments dated 07 October 2022. 
Claim 15, as dated 07 October 2022, contains fewer limitations and is broader in scope than claim 1, as dated 30 November 2022. The difference in scope between the current independent claim 15 and the now-cancelled independent claim 1 necessitates the new rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637